REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 20 September 2021 are persuasive. The following limitations in independent claim 1 including: “receiving… a question from a user; identifying…  a topic of the question; classifying… the user as belonging to a particular user category of a plurality of user categories; accessing… a model for the particular user category of the user, the model identifying topics for which users in the particular user category are recognized as having specialized knowledge,” “identifying…  a candidate response to the question, and a level of background information that the candidate response contains on the topic of the question,” “evaluating… the model to determine a level of pre-existing knowledge of the user with respect to the topic of the question,” “comparing…  the level of background information on the topic of the question contained in the candidate response to the level of pre-existing knowledge of the user with respect to the topic,” “determining, by the computer system and based at least on the relevance score for the candidate response and a result of comparing the level of background information on the topic of the question contained in the candidate response to the level of pre-existing knowledge of the user with respect to the topic, whether to return the candidate response for presentation to the user,” in addition to the other limitations in the claim, are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claim 8 is substantially similar to claim 1 and is also allowed. The dependent claims are allowed at least based on their dependency from allowed claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158